Citation Nr: 1143605	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  10-03 270	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as psychosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel



INTRODUCTION

The Veteran had active service from June 2005 to September 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction rests with the RO in Fort Harrison, Montana, from which the appeal was certified.  


FINDINGS OF FACT

1.  The evidence of record as to whether the Veteran's acquired psychiatric disorder pre-existed her military service is debatable.

2.  The Veteran's service treatment records show that from July 2005 to September 2005, during basic training, she was hospitalized for psychiatric symptoms to include depression, anhedonia, hallucinations, and suicidal threats.

3.  Schizophrenic disorder and psychotic disorder not otherwise specified are currently diagnosed.

4.  The evidence of record relates the Veteran's acquired psychiatric disorder to her military service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the veteran of information and evidence necessary to substantiate the claim and redefined its duty to assist her in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2011).  Given the favorable disposition of the action here, which is not prejudicial to the veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the claims.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  Further, the Board grants entitlement to service connection for an acquired psychiatric disorder, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2011).  To rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  38 C.F.R. § 3.304(b); VAOPGCPREC 3-03, 69 Fed. Reg. 25,178 (2004); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See Cotant v. Principi, 17 Vet. App. 116 (2003). 

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability is due to the natural progress of the preexisting condition.  38 U.S.C. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  Wagner, 370 F.3d at 1096; see also 89 Cong. Rec. 7,388 (1943). 

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999).  It is an onerous evidentiary standard, requiring that the no-aggravation result be undebatable.  Cotant, 17 Vet. App. at 131.  The Veteran's January 2005 Report of Medical History and Report of Medical Examination, as well as the December 2004 Medical Prescreen of Medical History, contain indications by both the examining physicians as well as the Veteran herself that no psychiatric disorder was diagnosed, and that there was no history of treatment for psychiatric issues.  Because there is no evidence of an acquired psychiatric disorder or objective clinical findings of an acquired psychiatric disorder on these documents, the presumption of soundness attaches.  38 U.S.C.A. § 1111, 38 C.F.R. § 3.304(b) (1). 

The premise that the Veteran had a preexisting acquired psychiatric disorder is debatable, and thus not shown by clear and unmistakable evidence.  Records showing that her acquired psychiatric disorder may have preexisted service include a February 2005 letter from the Veteran's parents indicated that the Veteran had only seen a counselor one time to see if she wanted or needed to be counseled about the fact that she felt a little down, it was a first interview and no counseling was actually conducted.  A July 2005 document from the Moncrieff Army Community Hospital noted that the Veteran had reported paranoid ideation prior to service when under stress.  A December 2005 private evaluation noted that she had been struggling with symptoms of depression since her grandmother had passed away in the spring.  Upon talking to the Veteran, the examining psychiatrist indicated that she may have been struggling with depression prior to her grandmother's death.  

A July 2005 inpatient service treatment record noted that the Veteran had reported paranoid ideation prior to service when under stress, but that she only had some brief counseling.  The July 2005 record noted also that she never had any psychiatric evaluation or treatment except some brief counseling, and a December 2005 private mental health evaluation noted the Veteran's report that she was in a regular state of fair mental health prior to boot camp, and then had a breakdown during boot camp.  The October 2008 VA examiner pointed out notations in the Veteran's claims file which indicted she was depressed prior to going to boot camp and on occasion in the past she had allegedly fabricated stories when under stress.  

Records showing that the acquired psychiatric disorder did not preexist service include the Veteran's December 2004 subjective Medical Prescreen of Medical History, and January 2005 subjective Report of Medical History, both noted the Veteran's denial that she had experienced depression or anxiety of any kind, or received counseling or been evaluated or treated for a mental condition.  Significantly, a February 2007 letter from a private counselor indicated that he treated the Veteran for one session in October 2002, prior to service, at which time she had reported some concerns at school.  However, there were no significant issues of deep concern that came from that interview, other than teenage depression which did not appear to interrupt her activities.  At the October 2008 VA examination, it was noted that the examiner found the Veteran credible in self-reporting, not detecting any attempts at deception or impression management.  

At a June 2009 private evaluation, the Veteran indicated she had one therapy session for mild teenage depression in the eighth or ninth grade after failing to make the cheerleading squad.  Her mother reported a normal childhood where the Veteran was like any other child, and the Veteran reported having a couple of close friends, but also having difficulty in school both before and after her so-called nervous breakdown.  At the September 2009 VA mental disorders examination, the examiner noted that while the Veteran signed the statement that her psychiatric condition existed prior to service, the Counseling Form indicated that the Veteran appeared disoriented and needed an escort in transfer from basic training to her home in Montana.  He also noted that the Veteran reported having had one outpatient counseling session at age 14 or 15 after having suicidal thoughts when not selected for the cheerleading squad; the counselor had told her she was okay and simply had normal teenage depression.  

Thus, it has not been shown by clear and unmistakable evidence that the Veteran's acquired psychiatric disorder pre-existed her military service.  While the Veteran admits to having had one counseling session, confirmed by multiple records as well as the private counselor himself, none of these records reflect a diagnosed disorder, rather than the Veteran having only had depressive symptoms.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  As such, the presumption of soundness is not rebutted, and the claim becomes one for service connection.  See 38 U.S.C.A. § 1111 ; Wagner, 370 F.3d at 1094-96 (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence). 

As noted above, service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The evidence discussed above indicates that the Veteran had an normal psychiatric examination on service entrance in January 2005, and was hospitalized for more than a month beginning in late July 2005 for a psychotic episode, which resulted in her medical discharge from service.  The September 2005 discharge paperwork indicated that the Veteran was disorganized and depressed, unable to dress herself or follow simple commands, and threatened suicide if she was not allowed to return home.  She was discharged in September 2005 with a diagnosis of psychosis not otherwise specified.  As noted above, while the Veteran signed the statement that her psychiatric condition existed prior to service, the Counseling Form indicated that the Veteran appeared disoriented and needed an escort in transfer from basic training to her home in Montana.  Private and VA treatment records dated from December 2005 to September 2009 note continued treatment for schizoaffective disorder and psychotic disorder not otherwise specified.  

Further, the evidence of record also relates the Veteran's acquired psychiatric disorder to her military service.  The October 2008 VA examiner concluded that the Veteran's signs and symptoms of schizoaffective disorder were most likely the result of the stressors that she experienced during basic training.  While there were hints of possible preexisting condition such as depression, or inappropriate behavior, the depression comments appeared to be based on the fact that a couple of grandparents had passed way about a month before she went to boot camp, but her emotional condition at that time was nothing more severe than a normal grief reaction.  She never received any kind of prior mental health treatment which implies that whatever problems she might have had, they were never seriously enough to drive her into treatment.  

The September 2009 VA examiner concluded that it was more likely than not that the Veteran's acquired psychiatric condition was congenital, and that her significant current psychiatric symptoms were not directly service-connected, or that her brief military service exacerbated her preexisting mental disability beyond its natural progression.  His argument was predicated on the Veteran's report that she had feelings of depression and suicidal thoughts prior to service, and that even though her counselor told her those were normal feelings, it was his conclusion that feelings of suicidality over the loss of grandparents or not making a cheerleading squad were not normal, but rather that non-psychotic psychiatric symptoms and impaired functioning in adolescents was often a precursor to the onset of schizophrenia.  He also argued that her psychotic disorder was not a brief psychotic reaction to specific aspects of military life, and that it was most likely that her psychosis into the military was an expression of a constitutional vulnerability of a chronic schizoaffective disorder.  

The Board finds the opinion of the October 2008 VA examiner to be more probative than that of the September 2009 VA examiner.  Initially, as noted above, the Veteran is considered sound on entrance to service, as no psychiatric disorder was noted on examination in January 2005.  Moreover, the presumption of soundness was not rebutted as it could not be shown by clear and unmistakable evidence that her acquired psychiatric disorder preexisted service.  Wagner, 370 F.3d at 1094-96.  Additionally, although he argued that the Veteran's psychiatric disorder preexisted service, the September 2009 VA examiner concluded that the first outward manifestation of the Veteran's psychosis clearly occurred in the military.  He also stated that it was likely as a result of basic training itself, by nature a stressful experience, and particularly that the Veteran felt unsafe after being separated from her parents for the first time and abandoned by her basic training partner.  He also admitted that there was no evidence indicating a psychotic break prior to the military.  

In this decision, the Board has found that the Veteran's acquired psychiatric disorder did not clearly and unmistakably preexist her military service.  The evidence of record also shows that the Veteran was hospitalized in service for a psychotic episode which ultimately resulted in her being medically discharged from service, and that she has continued to receive both counseling and medication to treat this condition since her service separation.  On this basis, the Board finds that service connection for an acquired psychiatric disorder is warranted.


ORDER

Entitlement to service connection for an acquired psychiatric disorder is granted, subject to the applicable regulations concerning the payment of monetary benefits.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


